Citation Nr: 0407667	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-02 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant               


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had service with the Recognized Guerrillas from 
March 1945 to November 1945 and with the Regular Philippine 
Army from November 1945 to May 1946.  He died on July [redacted], 
1982.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, that 
found that the appellant had not submitted new and material 
evidence to reopen a claim for service connection for the 
cause of the veteran's death.  

Thereafter, in January 2003, the RO reopened the claim and 
denied it on the merits.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The veteran' service medical records are not associated with 
the claims folder.  Additionally, while statements from Luis 
H. Joven, M.D. are of record, his actual treatment records of 
the veteran are not associated with the claims folder.  These 
records are potentially relevant, as Dr. Joven reportedly 
treated the veteran shortly before his death.  The appellant 
has also stated that the veteran was treated at V. Luna 
Hospital and Ilocos Sur Provincial Hospital.  His death 
certificate was signed by Dr. Celia C. Pasion.  Efforts to 
obtain these records are warranted.  

Finally, the letterhead and signature on an August 2002 
statement from Arsenio B. Martinez, M.D. differ significantly 
from those on prior documents in the claims folder.  
Therefore, efforts should be undertaken to authenticate this 
document.

Accordingly, this claim is REMANDED for the following:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records.  

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Luis H. Joven, M.D., including, but not 
limited to, those dated in May and June 
1982.  Actual treatment records, as 
opposed to summaries, should be requested. 

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
V. Luna Hospital, Ilocos Sur Provincial 
Hospital (including those dated in 1959), 
and Dr. Celia C. Pasion (including those 
dated in 1982).  

4.  Attempt to verify whether or not the 
August 2002 letter from Arsenio B. 
Martinez, M.D. is authentic.  As noted 
above, the letterhead and signature on 
this statement differ significantly from 
those on prior documents in the claims 
folder.

5.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

6.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case and be given an appropriate period to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


